NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
	Claim 24 has been amended as requested in the amendment filed July 8, 2022. Following the amendment claims 24, 29, 32-33 and 36-42 are pending and under examination in the present application.

Terminal Disclaimer
The terminal disclaimer filed on July 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,974,791 and 9,567,400 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the terminal disclaimer has overcome the nonstatutory double patenting rejections over these patents.
 
Conclusion
	Claims 24, 29, 32-33 and 36-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claim 24 has overcome the obviousness rejection under 35 U.S.C. 103 of record.  In particular, the composition of claim 24 has been amended to recite that the IDUA specific activity of the fusion antibody is at least about 250,000 units/mg.  As discussed by applicant at p. 6 of the response, this specific activity would be outside of the reasonably expected range of activity for the fusion antibody disclosed by Pardridge 2007.  Therefore, the prior art of record does not teach or render obvious the presently claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571) 272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649